10

1]

12

I3

14

15

16

17

18

19

20

21

22

23

 

Case 2:18-cv-00402-TSZ Document 86 Filed 05/24/19 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
YOLANDA MADRY,
Plaintiff,
C18-402 TSZ
v.
VERDICT
KING COUNTY,
Defendant.

 

 

We, the jury, answer the questions submitted by the Court as follows:

Question No. 1

Do you find that race was a substantial factor in King County’s decision to
terminate Plaintiff's employment?

Answer:

Yes No yw

If your answer to Question No. 1 is “Yes,” then proceed to Question No. 2. If

your answer to Question No. 1 is “No,” then proceed to Question No. 3.

VERDICT - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

22

 

Case 2:18-cv-00402-TSZ Document 86 Filed 05/24/19 Page 2 of 3

Question No. 2

Do you find that King County has proved by clear and convincing evidence that
King County would have made the same decision even if Plaintiffs race had played no
role in the employment decision?

Answer:

Yes No

Question No. 3

Do you find for Plaintiff on her second claim for retaliation?

Answer:

Yes, No /

If your answer to Question No. 1 is “Yes” and your answer to Question No. 2
is “No,” and/or if your answer to Question No. 3 is “Yes,” then proceed to Question

No. 4. Otherwise, sign and date the verdict form.

Question No. 4

What amount of damages, if any, do you award to Plaintiff?

Amount of damages for lost earnings
and fringe benefits: $

Amount of damages for future lost earnings
and fringe benefits: $

Amount of damages for emotional harm: $

VERDICT - 2

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18-cv-00402-TSZ Document 86 Filed 05/24/19 Page 3 of 3

DATED this Z3ref dayof SVMaey 2019.
— ee

  

residing Juror

VERDICT - 3

 

 

 
